Citation Nr: 0509168	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  03-29 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for uterine fibroids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1992 to February 
1997 with a period of active duty for training from June to 
October 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision in 
which the RO denied service connection for uterine fibroids.  
The veteran filed a notice of disagreement (NOD) in August 
2003 and the RO issued a statement of the case (SOC) in 
September 2003.  The veteran filed a substantive appeal in 
October 2003.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.

As a final preliminary matter, the Board notes that, in 
August 2003, the veteran indicated that private medical 
records showed adhesive disease related to prior surgeries.  
Her contention is that her adhesive disease is a residual of 
her cesarean section and myomectomy, both of which were 
performed in service.  As the matter of service connection 
for adhesive disease has not been considered by the RO, it is 
not properly before the Board; hence, it is referred to the 
RO for appropriate action.


REMAND

Upon review of the evidence, the Board finds that further RO 
action on the claim on appeal is warranted.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law in 
November 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  In addition, regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2004).  This pertinent legal 
authority includes enhanced duties to notify and assist 
claimants.

The veteran has indicated that there may be records of her 
post-service medical treatment that have not been associated 
with the claims file.  In particular, she notes that her 
husband it still in the military and that as his dependent, 
she may have records under his file.  Hence, the RO should 
undertake appropriate action to obtain any such records, to 
include obtaining further information from the appellant and 
her husband, as needed.  

The Board also finds that a medical examination and opinion 
in connection with the claim on appeal is warranted.  In this 
regard, the Board points out that the VCAA requires that VA 
afford the claimant an examination or obtain a medical 
opinion when there is competent evidence that a claimant has 
a current disability, or persistent or recurrent symptoms of 
a disability; there are indications that the disability may 
be associated with active service; and the record is 
insufficient to decide the claim.  See 38 U.S.C.A. § 
5103A(d).

Service medical records show that uterine fibroids were 
diagnosed in August 1994 and that the veteran continued to 
have problems with them until they were surgically removed in 
February 1996.

In June 2002, the veteran underwent a VA examination in 
connection with the claim currently on appeal.  No masses 
could be felt on physical examination; however, the physician 
indicated that a recurrence of her fibroids was possible and 
noted that an ultrasound would be helpful in further 
evaluating her condition.  Although no follow-up occurred 
based on this suggestion, an August 2003 ultrasound from a 
private physician revealed the presence of uterine fibroids.  

Under these circumstances, the Board finds that an 
examination and medical opinion is warranted to help 
establish whether the veteran, in fact, currently suffers 
from uterine fibroids, and, if so, whether there is a medical 
relationship between the fibroid condition noted in service 
for which the veteran later underwent a myomectomy.  Hence, 
the RO should arrange for the veteran to undergo examination, 
by a physician, at an appropriate VA medical facility.

The veteran is advised that, in keeping with VA's duty to 
assist, the purpose of the requested examinations is to 
obtain information or evidence that may be dispositive of the 
claim for service connection for uterine fibroids.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  Hence, 
failure to report to the scheduled examination, without good 
cause, may result in denial of the claim.  See 38 C.F.R. 
§ 3.655 (2004).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  If the veteran 
fails to report to any scheduled examination, the RO should 
obtain and associate with the claims file (a) copy(ies) of 
any notice(s) of the examination(s) sent to him by the 
pertinent VA medical facility. 

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to his claims on 
appeal.  The RO's notice letter to the veteran should explain 
that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see also Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C.A. § 
5103(b)(3)) (amending the relevant statute to clarify that VA 
may make a decision on a claim before the expiration of the 
one-year notice period).  The RO should also request that the 
veteran provide all pertinent evidence in her possession.  
After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 38 
C.F.R. § 3.159 (2004).   

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the claim on appeal. 

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should undertake appropriate 
action to obtain and associate with the 
claims file any outstanding pertinent 
records of the veteran's post-service 
treatment for uterine fibroids that may 
be filed with her husband's records or 
under his service number (to include 
first obtaining pertinent information 
from the veteran and her husband, as 
appropriate).  All records and/or 
responses received should be associated 
with the claims file.

2.  The RO should send to the veteran and 
her representative a letter requesting 
that she provide sufficient information, 
and if necessary, authorization to enable 
it to obtain any additional evidence 
pertinent to the claim for service 
connection for uterine fibroids that is 
not currently of record.  The RO should 
also invite the veteran to submit all 
pertinent evidence in her possession, and 
explain the type of evidence that is her 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that she has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

3.  If the veteran responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and her 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

4.  After all records and/or responses 
received have been associated with the 
claims file, or the time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to undergo 
VA gynecological examination by a 
physician.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the veteran, and 
the report of the examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  All tests and/or studies 
deemed necessary should be accomplished 
(with all findings made available prior 
to the completion of his or her report), 
and all clinical findings should be 
reported in detail.  

The physician should clearly indicate 
whether the veteran currently has uterine 
fibroids, and, if so, whether such 
fibroids are at least as likely as not 
(i.e., there is at least a 50 percent 
probability) the result of injury or 
disease incurred or aggravated in active 
service, to include the fibroids noted 
and removed in service.  The physician 
should set forth all examination 
findings, along with the complete 
rationale for the opinion expressed (with 
reference to specific evidence, as 
appropriate), in a typewritten (printed) 
report.

5.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination sent to 
her by the pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken. 
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and her representative an 
appropriate SSOC that includes clear 
reasons and bases for its determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration. 

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans 




Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112). 



	                 
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2003).




